Back to 10-Q HealthEase of Florida, Inc. Exhibit 10.2 Medicaid HMO Non-Reform Contract AHCA CONTRACT NO. FA905 AMENDMENT NO. 10 THIS CONTRACT, entered into between the STATE OF FLORIDA, AGENCY FOR HEALTH CARE ADMINISTRATION, hereinafter referred to as the "Agency" and HEALTHEASE OF FLORIDA, INC., hereinafter referred to as the "Vendor" or “Health Plan”, is hereby amended as follows: 1. Effective May 1, 2012, Attachment I, Scope of Services, Capitated Health Plans, is hereby amended to include Attachment I, Exhibit 1-D, Revised Maximum Enrollment Levels, attached hereto and made a part of the Contract. All references in the Contract to Attachment I, Exhibits 1, 1-A, 1-B, and 1-C, shall hereinafter also refer to Attachment I, Exhibit 1-D, as appropriate. Unless otherwise stated, this amendment is effective upon execution by both Parties. All provisions not in conflict with this amendment are still in effect and are to be performed at the level specified in the Contract. This amendment and all its attachments are hereby made a part of the Contract. This amendment cannot be executed unless all previous amendments to this Contract have been fully executed. IN WITNESS WHEREOF, the Parties hereto have caused this five (5) page amendment (including all attachments) to be executed by their officials thereunto duly authorized. WELLCARE OF FLORIDA, INC., D/B/A STATE OF FLORIDA, AGENCY FOR STAYWELL HEALTH PLAN OF FLORIDA HEALTH CARE ADMINISTRATION SIGNED BY: /s/Christina Cooper SIGNED BY: /s/Elizabeth Dudek NAME: Christina Cooper NAME: Elizabeth Dudek TITLE: President, Florida and Hawaii Division TITLE: Secretary DATE: 5/7/12 DATE: 5/9/2012 List of Attachments/Exhibits included as part of this amendment: Specify Letter/ Type Number Description Attachment Exhibit 1-D Revised Maximum Enrollment Levels (4 Pages) REMAINDER OF PAGE INTENTIONALLY LEFT BLANK AHCA Contract No. FA905, Amendment No. 10, Page 1 of 1 HealthEase of Florida, Inc.
